2 N.Y.3d 787 (2004)
814 N.E.2d 409
781 N.Y.S.2d 239
In the Matter of KOREAN JOONG BU PRESBYTERIAN CHURCH OF NEW YORK, Appellant,
v
INCORPORATED VILLAGE OF OLD WESTBURY et al., Respondents.
Court of Appeals of the State of New York.
Decided May 13, 2004.
*788 Meyer, Suozzi, English & Klein, P.C., Mineola (A. Thomas Levin of counsel), for appellant.
Farrell Fritz, P.C., Uniondale (John M. Armentano of counsel), for respondents.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the matter remitted for further proceedings in accordance with this memorandum.
Here, the courts below and the board of assessors erred as a matter of law in concluding that petitioner church was not entitled to a tax exemption pursuant to RPTL 420-a simply because the church's proposed use of the property was unauthorized due to its lack of a special use permit (see Matter of Legion of Christ v Town of Mount Pleasant, 1 NY3d 406 [2004]). Because the board of assessors did not examine whether the development of the property was "in good faith contemplated" by the church, we remit for that purpose.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, with costs, and matter remitted to Supreme Court, Nassau County, with directions to remand to respondent Board of Assessors *789 of the Incorporated Village of Old Westbury for further proceedings in accordance with the memorandum herein.